Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161288(32)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEGGY WILLIAMS,                                                                                      Elizabeth T. Clement
           Petitioner-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 161288
  v                                                                 COA: 351544
                                                                    Washtenaw CC: 19-000746-AA
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
             Respondent-Appellee.
  _______________________________________/

         On order of the Chief Justice, the motion of the University of Michigan Law School
  Pediatric Advocacy Clinic to file a concurrence to the brief amicus curiae filed by the Legal
  Services Association of Michigan is GRANTED. The concurrence submitted on
  September 16, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 18, 2020

                                                                               Clerk